Title: To James Madison from Valentin de Foronda, 6 August 1807
From: Foronda, Valentin de
To: Madison, James



Muy seňor mio:
Philadelphia Ag 6 de 1807

No estoy todavia enterado oficialmente del succeso de que me habla VS sobre haberse rehusado el paso por las Autoridades Espaňolas de la Mobila, á un Barco con Municiones Militares que se dirigia á Nueva-Orleans, y que se detuvieron hasta que  resolviese el Gobernador General de las Floridas lo que debiera hacerse en el particular: y que la resolucion ha sido que queden depositados hasta la epoca en que se ajusten los negocios con el Govierno Americano.  Procuraré pues instruirme de los motivos que han determinado a los Comandantes de la Mobila á detener el Barco y mientras tanto permitame VS le haga varias observaciones:
¿No han impedido los Estados Unidos á los vassales del Rey mi Amo, la libre comunicacion del  Missisipi,sin embargo de existia un Tratado solemne, Por el que, és libre á Espaňoles y Americanos el curso de la Navegacíon en dho. Rio?
Conque, si los Empleados de este Govierno se opusieron al paso del Rio, sin embargo de un Tratado solemne como se verificó el 19 de  ultimo con la Goleta Cometa que detuvo el Comandante del Fuerte Placaminas hasta que tuviese ordeno de sus Gefes; ¿Porque ha de quexar este Govierno que haya detenido el Barco en el  Mobila quando no existe una Convencion tan solemne como que hay sobre el Rio Missisipi...  Si el Comandante del Fuerte Placaminas no permitió el paso hasta que huviese ordenes de su Gefe, El Capn. General de las Floridas manda depositar los  en el Barco, hasta que tenga ordenes del Gobierno Espaňol probablemente, porque desea ob con acierto, asi, como el Comandante del Fuerte esperó las que creió necesarías para su conducta.
¿No se trató en esta ocasion con poco decoro al Governador Folch que fué a conferencia con el Governador Claiborne quien le hizo esperar tres dias remitiendole de uno á otro, no obstante de que la respuesta era urgentisima?
¿No se opusieron el Governador Claiborne, y el General Wilkinson á que el Coronel Folch, y sus oficiales entrasen en Nueva-Orleans, quando el sor. Folch lexos de haberse negado á dar entrada á los oficiales Americanos en Panzacola los habia agasajado en aquella Fortaleza?
¿No pasaron por la Mobila á principios de Enero ultimo varias Tropas Americanas sin que hubiese precedido el permiso del Govierno?
Otras varias reflecciones podria hacer á VS sobre datos que hasta ahora solo sé en globo, pues no he tenido bastante tiempo para instruirme de todo lo que encierra sobre semejantes asuntos el Archivo de este Ministerio: Mas, ¿para que acinar hechos que pruevan que no és el Rey, mi amo el que quiere desentonar la armonia segun los hechos indicados?
No crea VS que el Paso que ha dado el Governador de las Floridas sea una seňal por interrumpir una buena amistad entre las dos Naciones, y viva persuadido de la franqueza, de la generosidad del Rey mi Amo quien solo desea que resalte la razon, la Justicia en todas Providencias.  Tengo la honra de ofrecerme á la disposicion de VS pidiendo á Dios gue. su  ms. as.  B. L. M. de VS su mas atento servidor

Valentin de Foronda

